NO. 12-16-00338-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BUSTER FITZGERALD,                                §      APPEAL FROM THE
APPELLANT

V.
                                                  §      COUNTY COURT AT LAW NO. 2
THE CADLE COMPANY, AS
ASSIGNEE TO TYLER NATIONAL
BANK,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Buster Fitzgerald appeals the trial court’s granting of a turnover order and the denial of
his motion to vacate the turnover order. He presents six issues on appeal. We reverse and
remand.


                                          BACKGROUND
       The Cadle Company, as assignee to Tyler National Bank, obtained an agreed judgment
against Fitzgerald on March 4, 1988. After a series of attempts to collect the judgment, Cadle
filed an application for turnover order on August 26, 2016. In its application, Cadle asked the
trial court to order Fitzgerald to turn over royalty payments paid to him under a mineral lease.
The trial court granted the application without a hearing on September 28. The order required
Fitzgerald to deliver all royalty payments that he both has received and would receive in the
future “pursuant to a certain oil, gas and mineral lease…for the property located at 13745 FM
315 N Chandler, Texas[.]” The trial court further ordered Fitzgerald to provide disclosures
regarding all of his property and property rights and to file periodic accountings.
       Fitzgerald filed a motion to vacate the turnover order on October 4. Fitzgerald argued
that the Chandler property is his homestead and that the royalty payments are protected from
turnover because they are exempt proceeds from homestead property. At a hearing on his
motion, Fitzgerald also urged that the financial disclosure requirements contained in the order
exceed the scope of the turnover statute. Following the hearing, the trial court denied the motion
to vacate. This appeal followed.


                                       TURNOVER ORDER
       In his first and second issues, Fitzgerald contends the trial court abused its discretion
when it granted the turnover order. Specifically, he argues Cadle presented insufficient evidence
to support the turnover and that the royalty payments are protected because they are exempt.
Standard of Review and Applicable Law
       The issuance of a turnover order is reviewed under an abuse of discretion standard.
Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). A trial court may be
reversed for abusing its discretion only when the court of appeals finds the court acted in an
unreasonable or arbitrary manner or that it acted without reference to any guiding rules and
principles.   Id.   Whether there is evidence to support the turnover order is a relevant
consideration in determining if the trial court abused its discretionary authority in issuing the
order. Id. A trial court abuses its discretion by entering a turnover order if there is no evidence
of a substantive and probative character that supports the trial court’s decision. Burns v. Miller,
Hiersche, Martens & Hayward, P.C., 948 S.W.2d 317, 324 (Tex. App.—Dallas 1997, writ
denied).
       A turnover order is a discretionary remedy that, if granted by the trial court, allows a
judgment creditor access to the debtor’s property to satisfy the judgment. TEX. CIV. PRAC. &
REM. CODE ANN. § 31.002 (West 2015); Tex. H.B. 1066, 85th Leg., R.S. (2017) (requirement
that the property not be readily able to be attached was removed from the statute effective June
15, 2017). The creditor must show the trial court that the debtor owns the property and the
property is not exempt. See TEX. CIV. PRAC. & REM. CODE ANN. § 31.002. The judgment
creditor must also show that the judgment debtor owns the property at issue in the turnover
application. HSM Dev., Inc. v. Barclay Props., Ltd., 392 S.W.3d 749, 751 (Tex. App.–Dallas
2012, no pet.); see also Cre8 Int’l, LLC v. Rice, No. 05–14–00377–CV, 2015 WL 3492629, at
*2 (Tex. App.–Dallas June 3, 2015, no pet.) (mem. op).




                                                2
        The judgment debtor then has the burden to show that the property at issue is exempt
from attachment, execution, or seizure. See Europa Int’l, Ltd. v. Direct Access Trader Corp.,
315 S.W.3d 654, 656 (Tex. App.–Dallas 2010, no pet.); see also Rice, 2015 WL 3492629, at *2.
A factual showing that the judgment debtor has nonexempt property is of particular importance
in applying section 31.002 of the turnover statute. See Schultz v. Fifth Judicial Dist. Court of
Appeals at Dallas, 810 S.W.2d 738, 740 (Tex. 1991). Upon proof of the necessary facts, section
31.002 authorizes the trial court to order affirmative action by the judgment debtor and others to
assist the judgment creditor in subjecting such nonexempt property to satisfaction of the
underlying judgment. Id. A court may not order the turnover of the proceeds of, or the
disbursement of, property exempt under any statute. TEX. CIV. PRAC. & REM. CODE § 31.002(f).
Analysis
        In his second issue, Fitzgerald urges that his royalty payments are exempt from turnover.
He contends that the mineral interests are located on his homestead and, therefore, the royalty
payments are proceeds from exempt property. Cadle argues that Fitzgerald failed to meet his
burden to prove that the royalties are exempt.
        At the hearing on the motion to vacate, the parties entered into the following agreement:


        Ms. Severt: In short, we have agreed to stipulate that the property being discussed and the mineral
        interests are on homestead – on Buster Fitzgerald’s homestead.
        The Court: Is that correct?
        Ms. Syed: Yes, Your Honor. For the purposes of this proceeding, we agree to that.



Fitzgerald contends that this interaction resulted in a stipulation that the royalty payments are
proceeds from homestead property, which makes them exempt from turnover. Cadle argues that
the stipulation is vague and, therefore, the trial court properly ignored it when weighing the
evidence.
        A stipulation is an agreement, admission, or concession made in the course of a judicial
proceeding by parties or their attorneys and may be used to fix, limit, or modify the issues to be
tried. First Nat’l Bank in Dallas v. Kinabrew, 589 S.W.2d 137, 142 (Tex. Civ. App.—Tyler
1979, writ ref’d n.r.e.). As such, stipulations enjoy equal dignity with judicial admissions, which
eliminate an adversary’s necessity of proof and establish the admitted elements as a matter of
law. Valdes v. Moore, 476 S.W.2d 936, 940 (Tex. Civ. App.—Houston [14th Dist.] 1972, writ
ref’d n.r.e.). It is a settled rule that parties may agree on the truth of specific facts by stipulating


                                                        3
to them, thereby limiting the issues to be tried and binding themselves, the trial court, and the
court of appeals. Geo–Western Petroleum Dev., Inc. v. Mitchell, 717 S.W.2d 734, 736 (Tex.
App.—Waco 1986, no writ). When stipulations comprise the record of the trial court, they will
be observed and the reviewing court is bound by those stipulations. Amoco Prod. Co. v. Tex.
Elec. Serv. Co., 614 S.W.2d 194, 196 (Tex. Civ. App.—Houston [14th Dist.] 1981, no writ).
Stipulations are conclusive as to the facts stipulated and to all matters necessarily included
therein. Handelman v. Handelman, 608 S.W.2d 298, 301 (Tex. Civ. App.—Houston [14th
Dist.] 1980, writ ref’d n.r.e.).
        In construing a stipulation, a court must determine the intent of the parties from the
language used in the entire agreement and the surrounding circumstances, including the state of
the pleadings, the allegations made therein, and the attitude of the parties with respect to the
issue. Herschbach v. City of Corpus Christi, 883 S.W.2d 720, 734 (Tex. App.—Corpus Christi
1994, writ denied); Discovery Operating, Inc. v. Baskin, 855 S.W.2d 884, 886–87 (Tex. App.—
El Paso 1993, no writ). Only if the stipulation is ambiguous or unclear should it be disregarded
by the trial court. Baskin, 855 S.W.2d at 886–87.
        In this case, the stipulation is clear and unambiguous. The parties expressly agreed, on
the record, that the property at issue, i.e., the Chandler property, and the mineral interests
therefrom were on Fitzgerald’s homestead.       Because the stipulation is neither unclear nor
ambiguous, the trial court was bound by the stipulation and was not allowed to disregard it. See
id.; see also Mitchell, 717 S.W.2d at 736; Amoco Prod. Co., 614 S.W.2d at 196. Nor was any
evidence contradicting the stipulation admissible. See Perry v. Brooks, 808 S.W.2d 227, 229
(Tex. App.—Houston [14th Dist.] 1991, no writ).
        Nevertheless, at the hearing on Fitzgerald’s motion to vacate, Cadle argued that the
royalty payments are not exempt from turnover because they are personal property and not
exempt under the language of the turnover statute. However, homestead property is exempt from
turnover. TEX. CIV. PRAC. & REM. CODE ANN. § 32.001(f); TEX. PROP. CODE ANN. § 41.001
(West 2014); TEX. CONST. art. XVI, § 50. Additionally, when “the homestead claimant owns the
surface of the land, the homestead exemption extends to the minerals owned by the homestead
claimant under that land.” In re Poer, 76 B.R. 98, 99 (Bankr. N.D. Tex. 1987). Section
31.002(f) of the turnover statute provides that the proceeds or disbursements of property exempt
under any statute are not subject to a turnover order. TEX. CIV. PRAC. & REM. CODE § 31.002(f)



                                               4
(emphasis added); see BLACK’S LAW DICTIONARY 1242 (8th ed. 2004) (“proceeds” constitute the
“value of land, goods, or investments when converted into money”). As a result, the statute
exempts both proceeds from homestead property and the homestead property itself from
turnover. See TEX. CIV. PRAC. & REM. CODE § 31.002(f); see also Burns, 948 S.W.2d at 323
(concluding that proceeds and disbursements from spendthrift trusts are protected from
turnover). “[E]ven when property is no longer exempt under any other statute, if it represents
proceeds or disbursements of exempt property, it is not subject to a turnover order.” Burns, 948
S.W.2d at 323.
       In this case, the parties’ stipulation establishes, as a matter of law, that the subject
property is Fitzgerald’s homestead, including the mineral interests. See Mitchell, 717 S.W.2d at
736; see also Amoco Prod. Co., 614 S.W.2d at 196; Handelman, 608 S.W.2d at 301; Valdes,
476 S.W.2d at 940. Because the mineral interests are on homestead property and the exemption
extends to those minerals, any royalty payments from those mineral interests represent proceeds
from homestead property. See TEX. CIV. PRAC. & REM. CODE ANN. § 32.001(f); see also TEX.
PROP. CODE ANN. § 41.001; TEX. CONST. art. XVI, § 50; In re Poer, 76 B.R. at 99. As a result,
the royalty payments are protected from turnover and the trial court abused its discretion when it
denied Fitzgerald’s motion to vacate the turnover order. See TEX. CIV. PRAC. & REM. CODE
§ 31.002(f); see also Burns, 948 S.W.2d at 323. Accordingly, we sustain Fitzgerald’s second
issue and need not address his first issue.1 See TEX. R. APP. P. 47.1.


                                       DISCLOSURES AND ACCOUNTINGS
       In his third, fourth, and fifth issues, Fitzgerald contends that the trial court abused its
discretion when it ordered him to make certain disclosures and periodic accountings. According
to Fitzgerald, the scope of the disclosures is not authorized by the turnover statute.
       Along with ordering Fitzgerald to turnover his royalty payments, the trial court’s turnover
order contained the following provisions:


       …that within ten days of this Order, Buster Fitzgerald fully disclose the nature and extent of all
       property and property rights wherever situated, whether held in Buster Fitzgerald’s name or in the
       name of others, to which Fitzgerald is or may become entitled, including, but not limited to, all
       cash, income, interest, dividends, and royalties from producing properties, limited partnership


       1
           In his first issue, Fitzgerald maintains that no evidence supports the turnover order.


                                                            5
       interests, and stock from businesses owned by Fitzgerald, plus all real and personal property
       located in the State of Texas….

       …that on or before the 15th day of each month hereafter, Buster Fitzgerald file periodic
       accountings with the Court to fully disclose the nature and extent of his property and property
       rights wherever situated, as identified above, and any changes or modifications since the last
       filing.


Fitzgerald contends that these provisions exceed the scope of the turnover statute because they
order him to disclose future assets. He also argues that he cannot be ordered to create documents
under the statute and that the order is vague.
       Section 31.002(a) of the turnover statute provides that “[a] judgment creditor is entitled to
aid from a court of appropriate jurisdiction through injunction or other means in order to reach
property to obtain satisfaction of the judgment if the judgment debtor owns property, including
present or future rights to property” that cannot readily be attached or levied on by ordinary legal
process and is not exempt from attachment. TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(a)
(emphasis added). “Although the turnover statute does not specifically provide that a trial court
can compel a judgment debtor to execute documents, the statute does not limit the trial court’s
powers to ordering the turnover of property and documents.” Burns, 948 S.W.2d at 328.
“Rather, the statute provides that a judgment creditor is entitled to aid from a court through
injunction ‘or other means’ to reach the debtor’s property.” Id; see Newman v. Toy, 926 S.W.2d
629, 632 (Tex. App.—Austin 1996, writ denied) (trial court’s order that judgment debtor file
monthly accounting of income and expenses and existence of any deferred or unpaid income to
which he was entitled did not exceed scope of relief allowed by turnover statute because trial
court could reasonably conclude requirement was necessary to effectuate other provisions of
turnover order); see also Ex parte Johnson, 654 S.W.2d 415, 419 (Tex. 1983) (orig. proceeding)
(turnover order required a complete accounting and return of items, with cash assets to be
deposited in registry of court, and non-monetary items turned over to judgment creditors). A
trial court has the authority under the turnover statute to require a judgment debtor to provide an
accounting of property within his possession, custody, or control as a means to effectuate other
provisions of a turnover order. Goodman v. Compass Bank, No. 05-15-00812-CV, 2016 WL
4142243, at *8 (Tex. App.—Dallas Aug. 3, 2016, no pet.) (mem. op.); see Burns, 948 S.W.2d at
328 (“We conclude a trial court has authority to compel a debtor to execute documents that will
aid in collecting a judgment debt.”).



                                                     6
       In this case, although the trial court had the authority to order Fitzgerald to provide
certain documents, such as an accounting, it could only do so with respect to non-exempt
property and as a means to effectuate other provisions of the turnover order. See TEX. CIV.
PRAC. & REM. CODE ANN. § 31.002(a); see also Goodman, 2016 WL 4142243, at *8; Burns,
948 S.W.2d at 328. However, the turnover order’s provisions only concerned Fitzgerald’s
royalty payments. As previously discussed, the royalty payments constitute proceeds from
exempt homestead property, and the trial court abused its discretion by ordering Fitzgerald to
turn over his exempt royalty payments. Additionally, no evidence was introduced regarding any
other property interests allegedly held by Fitzgerald. The trial court could not enter a turnover
order without some evidence of non-exempt property. See Stanley v. Reef Sec., Inc., 314
S.W.3d 659, 666–67 (Tex. App.–Dallas 2010, no pet.) (trial court did not abuse its discretion by
ordering turnover of future right to payments that were supported by evidence, but remainder of
order requiring turnover of other property not supported by evidence was an abuse of discretion);
see also Great N. Energy, Inc. v. Circle Ridge Prod., Inc., No. 06-16-00029-CV, 2016 WL
7912458, at *11 n.16 (Tex. App.–Texarkana Sept. 28, 2016, no pet.) (mem. op.) (“We recognize
that the turnover statute allows the trial court to enter a turnover order without identifying the
specific property subject to the order . . . However, nothing in the statute allows the entry of
such an order without evidence to support it.”).
       Accordingly, because the trial court abused its discretion by ordering the turnover of
Fitzgerald’s exempt property and there was no evidence pertaining to any other non-exempt
property, the ordered disclosures and accountings were not necessary to effectuate other
provisions of the turnover order. See Goodman, 2016 WL 4142243, at *8; see also Burns, 948
S.W.2d at 328. Thus, the trial court abused its discretion in ordering Fitzgerald to provide the
ordered disclosures and periodic accountings. We sustain Fitzgerald’s third, fourth, and fifth
issues and need not address his sixth issue.2 See TEX. R. APP. P. 47.1.


                                                    DISPOSITION
       Having sustained Fitzgerald’s second, third, fourth, and fifth issues, we reverse the
judgment of the trial court and remand for further proceedings consistent with this opinion.



       2
           Fitzgerald’s sixth issue addresses the lack of a hearing on Cadle’s application for a turnover order.


                                                           7
                                                               GREG NEELEY
                                                                  Justice



Opinion delivered October 18, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          8
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 18, 2017


                                         NO. 12-16-00338-CV


                               BUSTER FITZGERALD,
                                     Appellant
                                        V.
                        THE CADLE COMPANY, AS ASSIGNEE TO
                              TYLER NATIONAL BANK,
                                     Appellee


                            Appeal from the County Court at Law No 2
                           of Smith County, Texas (Tr.Ct.No. 28,156-A)

              THIS CAUSE came to be heard on the oral arguments, appellate record and the
briefs filed herein, and the same being considered, because it is the opinion of this court that
there was error in the judgment of the court below, it is ORDERED, ADJUDGED and
DECREED by this court that the judgment be reversed and the cause remanded to the trial
court for further proceedings and that all costs of this appeal are hereby adjudged against the
Appellee, THE CADLE COMPANY, AS ASSIGNEE TO TYLER NATIONAL BANK, in
accordance with the opinion of this court; and that this decision be certified to the court below
for observance.
              Greg Neeley, Justice.
              Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.